 


109 HCON 222 : Supporting the goals and ideals of National Pregnancy and Infant Loss Remembrance Day.
U.S. House of Representatives
2006-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
III 
109th CONGRESS 
2d Session 
H. CON. RES. 222 
IN THE SENATE OF THE UNITED STATES 
 
September 28, 2006 
Received 
 
 
November 13, 2006 
 Read twice and referred to the Committee on Health, Education, Labor, and Pensions 
 
CONCURRENT RESOLUTION 
Supporting the goals and ideals of National Pregnancy and Infant Loss Remembrance Day. 
 
 
Whereas each year, approximately one million pregnancies in the United States end in miscarriage, stillbirth, or the death of a newborn baby; 
Whereas it is a great tragedy to lose the life of a child; 
Whereas even the shortest lives are still valuable, and the grief of those who mourn the loss of these lives should not be trivialized; 
Whereas during the past 3 years, Governors of all 50 States have signed proclamations designating October 15 as Pregnancy and Infant Loss Remembrance Day; 
Whereas the legislatures of the States of Arkansas, Kansas, Kentucky, Louisiana, Missouri, New York, Rhode Island, and South Dakota have passed concurrent resolutions recognizing October 15th of each year as Pregnancy and Infant Loss Remembrance Day; 
Whereas the observance of Pregnancy and Infant Loss Remembrance Day may provide validation to those who have suffered a loss through miscarriage, stillbirth, or other complications; 
Whereas recognizing Pregnancy and Infant Loss Remembrance Day would enable the people of the United States to consider how, as individuals and communities, they can meet the needs of bereaved mothers, fathers, and family members, and work to prevent the causes of these deaths; and 
Whereas October 15th of each year is an appropriate day to observe National Pregnancy and Infant Loss Remembrance Day: Now, therefore, be it  
 
That the Congress— 
(1)supports the goals and ideals of National Pregnancy and Infant Loss Remembrance Day; and 
(2)requests that the President issue a proclamation calling upon the people of the United States to observe such day with appropriate programs and activities. 
 
  Passed the House of Representatives September 28, 2006. Karen L. Haas, Clerk.   
  
